IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
                                         No. 13-678V
                                  Filed: February 19, 2015
                                    (Not to be published)
****************************
JOHN PATRICK LOUVIERE and              *
STACY MAYEAUX-LOUVIERE,                *
Parents of A.G.L.,                     *
a minor,                               *      Stipulation; Attorneys’ Fees & Costs
                                       *
                   Petitioners,        *
             v.                        *
                                       *
SECRETARY OF HEALTH                    *
AND HUMAN SERVICES,                    *
                   Respondent.         *
****************************
Christie C. Wood, Faircloth Law Group, Alexandria, LA for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC for respondent.

                              DECISION ON ATTORNEY FEES AND COSTS 1

Gowen, Special Master:

       In this case under the National Vaccine Injury Compensation Program, 2 I issued a
decision dismissing the Petition on July 3, 2014. On February 18, 2015, the parties filed a
Stipulation of Fact concerning attorneys’ fees and costs [Fee Stip.]. Fee Stip., filed Feb. 18,
2015. Additionally, pursuant to General Order #9, petitioners’ counsel asserted that petitioners
did not personally incur litigation costs in this matter. Id. at para. 5.

       The parties’ stipulation indicates that respondent does not object to the amended amount
of $14,200.00 that petitioners are requesting for attorneys’ fees and costs.

        I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42 U.S.C. §§
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award:

              •   a lump sum of $14,200.00 in the form of a check payable jointly to petitioners
                  and petitioners’ attorney, Christie C. Wood, Esq., for petitioners’ attorneys’
                  fees and costs.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree
that the identified material fits within this definition, I will delete such material from public access.
2   The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
        The clerk of the court shall enter judgment in accordance herewith. 3


IT IS SO ORDERED.


                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).